Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 10, 2022

                                       No. 04-22-00099-CV

                                     Alfredo Meneses VELA,
                                            Appellant

                                                  v.

                                     Maria Guadalupe VELA,
                                            Appellee

                         From the County Court, Gillespie County, Texas
                                   Trial Court No. 16603CCL
                        Honorable Christopher G. Nevins, Judge Presiding


                                          ORDER
        Appellant’s brief was due to be filed by June 30, 2022. On July 21, 2022, this court
notified appellant the brief was late and instructed appellant to file a response in writing within
ten days stating a reasonable explanation for failing to timely file the brief and demonstrate he is
taking affirmative steps to remedy the deficiency.

        On August 8, 2022, appellant filed a pro se response stating he is incarcerated and needs
more time. We GRANT the request for more time and ORDER appellant to file, no later than
September 7, 2022, his brief and a written response reasonably explaining (1) his failure to
timely file the brief, and (2) why appellee is not significantly injured by appellant’s failure to
timely file a brief. If appellant fails to file a brief and the written response by September 7, 2022,
we will dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R.
APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with court order).



                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court